--------------------------------------------------------------------------------

THIS NOTE AND THE INDEBTEDNESS REPRESENTED HEREBY ARE FOR THE PURPOSE OF A
BRIDGE LOAN BY AND BETWEEN THE LENDER AND THE COPMANY AND IS SUBJECT TO ALL
ARTICLES OF THE COMPANY’S OPERATING AGREEMENT.

PROMISSORY NOTE

$65,000 July 13th, 2012


Borrower: Echo Automotive, LLC of 9909 N 126th St, Scottsdale Arizona 85259
(individually and collectively the "Borrower")     Lender: Josh Lambert
(“Lender”)

This bridge loan being provided by Lender to Borrower to help with general
operational expenses of the business. It is understood that both parties wish to
replace this agreement with a more definitive purchase and/or funding agreement
and both parties agree to work in good faith to negotiate the terms of a more
definitive and comprehensive agreement. In the event that no definitive
agreement is mutually agreed to and executed by both parties, for any reason
whatsoever, this Promissory Note will remain in full force and effect.

FOR VALUE RECEIVED, The Borrower promises to pay to Lender at such address as
may be provided in writing to the Borrower, the principal sum of sixty five
thousand ($65,000.00 ) USD, with interest accrued on the unpaid principal at the
rate of 21 percent per annum, calculated monthly not in advance.

  1.

Warrants. Within 120 days of the execution of this promissory note, Borrower
will issue Lender warrants to purchase $65,000 of stock (130,000 shares) at no
more than $0.01 per share. These warrants will expire 5 years after the issue
date and may be subject to a standard voting agreement. In addition, Borrower
will issue Lender Warrants to purchase 1 share of stock at the same as above
terms for every $10 of outstanding debt at the end of each calendar month. For
clarity, Borrower would issue Lender 5,000 Warrants on October 31st, 2012, if
the unpaid balance was equal to $50,000.

        2.

Term: This Note will be repaid in full within 180 days from receipt of funds
from Lender.

        3.

Prepayment. At any time while not in default under this Note, the Borrower may
pay the outstanding balance then owing under this Note to Lender without further
bonus or penalty.

        4.

Repayment of Loan. It is understood that this loan is a bridge loan to help
Borrower with cash timing and to operate until it receives other moneys from its
current investors. At the time those monies are received by Borrower from its
investors, Borrower will repay this loan within 180 business days.

        5.

Default. If the Borrower defaults in payment as required under this Note and
within thirty (30) days of written notice of such breach, the Security, if any
is defined in this note, will be immediately provided to Lender and Lender is
granted all rights of repossession as a secured party. For the avoidance of
doubt, Borrower will have the right too liquidate such items to satisfy any
amounts due under this agreement. Any and all proceeds beyond such amount or
additional security obtained by Lender under this agreement will be promptly
returned to Borrower. In addition, Borrower will have first right of refusal to
purchase any property obtained from Borrower and the right to match any
bona-fide offer.


--------------------------------------------------------------------------------


  6.

Legal Fees. All reasonable costs, expenses and expenditures including, and
without limitation, the complete legal costs incurred by Lender in enforcing
this Note as a result of any default by the Borrower, will be added to the
principal then outstanding and will immediately be paid by the Borrower.

        7.

Successors. This Note will enure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns of the
Borrower and Lender. The Borrower waives presentment for payment, notice of
non-payment, protest and notice of protest.

        8.

Ranking. The indebtedness evidenced by the Note shall be senior in priority to
all Indebtedness of the Borrower (including trade payables) and all indebtedness
of the Borrower shall be senior in terms of priority and payment with the Note.

        9.

Conflicting Agreements. In the event of any inconsistencies between the terms of
this Note and any other document related to the loan evidenced by the Note, the
terms of this Note shall prevail.

        10.

Severability. If any provision of this Note is held to be invalid, illegal or
unenforceable in any respect or to any extent under applicable law, such
provision shall nevertheless remain valid, legal and enforceable in all other
respects and to such extent as may be permissible.

        11.

Governing Law. This Note shall be governed by and construed under the laws of
the State of Arizona.

        12.

Interest Savings Clause. If any interest payment due hereunder is determined to
be in excess of the then legal maximum rate, then that portion of each interest
payment representing an amount in excess of the then legal maximum rate shall
instead be deemed a payment of principal and applied against the principal of
the obligations evidenced by this Note.

        13.

Waiver. The Borrower and Lender hereby expressly waive presentment, demand for
payment, dishonor, notice of dishonor, protest, notice of protest, and any other
formality.

IN WITNESS WHEREOF Echo Automotive, LLC has duly affixed its signature by a duly
authorized officer and individual under seal on this 13th day July, 2012.

SIGNED, SEALED, AND DELIVERED     this 13th day of July, 2012.           Echo
Automotive, LLC               per: __________________________________(SEAL)


--------------------------------------------------------------------------------